CAUSE NO. 44,842-A
                                                                           FILED IN
                                                                    6th COURT OF APPEALS
THE STATE OF TEXAS                            §                       TEXARKANA, TEXAS
                                                   IN THE DISTRICT COURT
                                              §                    12/23/2015 11:14:22 AM
vs.                                           §    OF GREGG COUNTY, TEXAS
                                                                        DEBBIE AUTREY
                                              §                             Clerk
BENNIE RAY GREEN, JR.                         §    188™ JUDICIAL DISTRICT


                                    NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

      Today, this 1/L day of   D~ 20~, the Defendant, Bennie Ray Green, Jr.,
gives Notice of Appeal of his judgment of conviction and sentence in the above-styled cause to

the Court of Appeals of the State of Texas.




~~
Defendant
                                                   Respectfully submitted,



                                                        II&
                                                   JeffT. Jackson
                                                   State Bar No. 24069976
                                                   736-A Hwy. 259 N.
                                                   Kilgore, TX 75662
                                                   Phone: (903) 654-3362
                                                   Fax: (817) 887-4333
                                                   Email: jefftjacksonlaw@gmail.com

                                                   ATTORNEY FOR DEFENDANT
                                CERTIFICATE OF SERVICE

   I certify that I have hand-delivered a true and correct copy of the foregoing Motion to the
Gregg County District Attorney's office at the address of such parties shown by the pleadings
herein on this   ~Z.day of Q~, 20J5.

                                                     Respectfully submitted,




                                                     JeffT. Jackson
                                                     Texas Bar No. 24069976
                                                     Attorney for Defendant